AMENDMENT TO

DOLLAR GENERAL CORPORATION

1998 STOCK INCENTIVE PLAN

(As Amended and Restated effective as of May 31, 2006)




Section 3(c) of the Dollar General Corporation 1998 Stock Incentive Plan (the
“Plan”) is amended, effective as of November 28, 2006, to read in its entirety
as follows:




(c)

In the event of any merger, reorganization, consolidation, recapitalization,
extraordinary cash dividend, stock dividend, stock split or other change in
corporate structure affecting the Common Stock, an appropriate substitution or
equitable adjustment shall be made in the maximum number of shares that may be
awarded under the Plan, in the number and option price of shares subject to
outstanding Options granted under the Plan, in the Performance Goals, in the
number of shares underlying Outside Director Options and Outside Director
Restricted Units to be granted under Section 8 hereof and in the number of
Restricted Units outstanding, in the Section 162(m) Maximum, and in the number
of shares subject to other outstanding awards granted under the Plan as shall be
determined solely by the Committee, provided that the number of shares subject
to any award shall always be a whole number.  An adjusted option price shall
also be used to determine the amount payable by the Corporation upon the
exercise of any Stock Appreciation Right associated with any Stock Option.



